            Case 5:21-cv-00065-LCB Document 10 Filed 03/29/21 Page 1 of 4                 FILED
                                                                                 2021 Mar-29 PM 06:14
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA


    LACY WOODS,                                 Case No. 5:21-cv-00065-LCB

                      Plaintiff,                Judge Liles C. Burke

    v.                                          Opposed Motion to Dismiss

    REWARD ZONE USA, LLC,

                      Defendant.


         DEFENDANT REWARD ZONE USA, LLC’S MOTION TO DISMISS

          The Defendant, Reward Zone USA, LLC (“Reward Zone”), moves this Court

to dismiss Plaintiff Lacy Woods’ Complaint in its entirety under Rules 12(b)(1) and

12(b)(2) of the Federal Rules of Civil Procedure. Specifically, Woods’ Complaint

must be dismissed because (1) she has not alleged a cognizable injury and lacks

standing to pursue her claims and (2) this Court does not have personal jurisdiction

over Reward Zone. Pursuant to the Court’s March 17, 2021 Initial Order Governing

All Further Proceedings, Reward Zone states that the parties conferred via electronic

mail prior to filing this motion and Woods’ counsel indicated that they oppose the

relief sought in this motion to dismiss.1


1
  Sean A. Moynihan and Jacob Brainard of the law firm Klein Moynihan Turco
LLP, 450 7th Avenue, 40th Floor, New York, New York 10123, who along with

                                            1
        Case 5:21-cv-00065-LCB Document 10 Filed 03/29/21 Page 2 of 4




      First, Woods lacks standing because she alleges nothing more than bare

statutory violations of the TCPA without a cognizable injury.2 Under settled law in

the Eleventh Circuit, receipt of text messages alone is not enough to confer Article

III standing. In fact, even purportedly receiving multiple unwanted text messages

over several months does not suffice as an injury for standing purposes. Accordingly,

Woods’ threadbare allegation that she received “several” text messages over an

unspecified period is insufficient to establish standing as a matter of law.

      Second, this Court lacks personal jurisdiction over Reward Zone. Reward

Zone is a New York-based company incorporated in Delaware. It lacks the requisite

minimum contacts with Alabama to justify the exercise of personal jurisdiction.

Moreover, Reward Zone did not send Woods the text messages alleged in the

Complaint, and her TCPA claims do not arise out of Reward Zone’s conduct in

Alabama. Simply put, Reward Zone lacks any connection with Alabama, much less

the constitutionally required minimum contacts necessary for this Court to exercise


undersigned counsel represent Reward Zone, conferred with Woods’ counsel via
email on March 25, 2021, and were unable to reach an agreement about the
disposition of this motion.
2
  Neither Reward Zone nor any of its agents sent the text messages in this case. And
even if Reward Zone had sent the text messages, Woods actually gave consent on at
least two separate occasions for Reward Zone to text her, including through the use
of an automated telephone dialing system and even if her number appeared on the
Do Not Call Registry. Consent defeats all TCPA claims. See 47 C.F.R.
§ 64.1200(a)(1)-(3). Reward Zone has provided the consent details to Woods’
attorneys. Yet, as of this motion, Woods continues to pursue her TCPA claims.
                                          2
        Case 5:21-cv-00065-LCB Document 10 Filed 03/29/21 Page 3 of 4




jurisdiction over Reward Zone. See Alvord v. Fluent, Inc., Case No. 2:19-CV-885-

DBB-CMR, 2020 WL 4346960, at *2 (D. Utah July 29, 2020) (dismissing TCPA

claims for lack of personal jurisdiction).

      As set forth in greater detail in the accompanying Memorandum of Law, this

Court lacks subject matter jurisdiction over Woods’ claims and personal jurisdiction

over Reward Zone. Without jurisdiction, the Court cannot adjudicate this dispute

and should dismiss the Complaint in its entirety.

                                        Respectfully submitted,

                                        /s/ Nathan D. Chapman
                                        Nathan D. Chapman
                                        Alabama Bar No. ASB-5070-N49C
                                        KABAT CHAPMAN & OZMER LLP
                                        171 17th Street NW, Suite 1550
                                        Atlanta, Georgia 30363
                                        Tel: (404) 400-7300
                                        Fax: (404) 400-7333
                                        nchapman@kcozlaw.com

                                        Counsel for Defendant




                                             3
        Case 5:21-cv-00065-LCB Document 10 Filed 03/29/21 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 29, 2021, I filed the foregoing document using

the Court’s CM/ECF system, which will send a notice of electronic filing to all

parties of record.


                                      By:   /s/ Nathan D. Chapman______
                                            Counsel for Defendant




                                        4
